McNally, J. (dissenting).
I dissent and vote to reverse the order so far as appealed from.
In affirming the holding below, this court has held that recovery for services under a valid agreement may be had notwithstanding that the plaintiff has in *906the course of their rendition committed a corrupt and illegal act. To permit a recovery for services which in themselves are in whole or in part contrary to law and public policy and are violative of section 439 of the Penal Law is incongruous and, accordingly, I would reinstate the two defenses.
Botein, p. J., Breitel, M. M. Frank and Stevens, JJ., concur in decision; McNally, J., dissents in opinion.
Order so far as appealed from affirmed, with $20 costs and disbursements to the respondent. [1 Misc 2d 751.]